Clark, J.
The questions of fact in this case were correctly disposed of by the justice, and there were no errors in the reception and rejection of evidence which call for a reversal of the judgment, so the only question is as to whether or not the justice before whom this action was tried had jurisdiction to entertain it, the defendant being a resident of the town of Canisteo, and the .summons having been served on him in that town, while the justice before whom the case was tried was a resident and officer of the city of Hornellsville.
Oases similar to this have frequently been before the courts, and it would seem by this time that the law on the precise point involved here should be well understood. In my opinion there is not the slighest doubt but that the justice had jurisdiction of this case, and that the charter of the city of Hornellsville under which the office of justice of the peace in that city was created involves no provision which is in violation of the Constitution of the State of Hew York.
Section 12 of title 6 of the amended charter of the city of Hornellsville provides.as follows: “The justices of the peace of said city shall have and exercise all the powers, authority and jurisdiction, and discharge all the duties, and be entitled to the fees and compensation of justices of the peace of the several towns of this State, except as modified by this act. And all laws applicable to justices of the peace of the several towns, and to their official acts, duties, powers and liabilities shall apply to the justices of the peace of said city, and to their official duties and powers, excepting as modified by this act. Said justices shall also have jurisdiction in cases where either or both of the parties reside in any of the towns of Steuben county adjoining the town of Hornellsville.” Laws of 1888, chap. 40, as amd. by Laws 1889, chap. 125.
The authority for enacting that legislation is section 17 of article VI of the Constitution of the State of Hew York, which is precisely like the judiciary article of the Constitu*358tion adopted in 1869, but which was there called section 18 of article VI, and which was in force when the charter of Hornellsville above quoted was adopted.
Section 17 of article VI of the Constitution provides that justices of the peace and district court justices may be elected in the different cities of this State in such manner, and with such powers and for such terms respectively, as are or should be prescribed by law..
Justices of the peace for cities are here provided for, and their coúrts are very different from the inferior local courts provided for in the very next section of article VI of the Constitution (§ 18).
The latter would be local courts, and their powers cannot be extended outside of the city, as is the case with the City Court of Auburn. Armstrong v. Kennedy, 23 Misc. Rep. 47.
For instance, if there was a City Court in Hornellsville, established under section 18 of article VI of the Constitution, it would be an inferior local court, and its civil jurisdiction would be limited to the city as is the case now with reference to the jurisdiction of the Recorder’s Court.
It is clear that the Legislature intended to provide that the justices of the peace of the city of' Hornellsville should have the same jurisdiction as justices of the peace in the several towns of Steuben county. This the Legislature in my opinion had the power to do. Const. N. Y., art. VI, § 17.
And a justice’s court in Hornellsville is not an inferior local court, such as could be created by section 18 of article VI, it being evident that the Legislature, in providing for justices of the peace in Hornellsville, was acting under the authority of section 17 of article VI of the Constitution, which was numbered section ■ 18 of-article VI of the. Constitution of 1869 in force when the amended charter of Hornellsville, above quoted, was-passed..
If the justices’ courts in the city of Hornellsville were merely inferior local courts, the people of that city, who had occasion to use justices’ courts for the collection of small accounts and for the settlement of minor disputes, would be obliged to go outside of the city-.for a court of competent jurisdiction.
*359The Legislature could not have intended any such inconvenience to the people of the city, and a reference to the city charter is the sufficient answer to that proposition, for it distinctly states that: “ The justices of the peace of said city shall have 'and exercise all the powers, authority and jurisdiction, and discharge all the duties, and be entitled to the fees and compensations of justices of the peace of the several towns of this State.” And it further states that: “ Said justices shall also have jurisdiction in cases where either or both of the parties reside in any of the towns of Steuben county adjoining the town of Hornellsville.” Laws of 1884, chap. 149, as amd. by Laws of 1889, chap. 125.
That language is clear and easily understood. It was the intention of the Legislature to give to the people of Hornellsville justices’ courts, with jurisdiction similar to that of justices’ courts of the towns, and it had a clear right to do this under the Constitution. Art. VI, § 17.
Oanisteo, where the defendant resided, and where the summons in this case was served, adjoined the town of Hornellsville, and out of which the city of Hornellsville was erected, and it seems reasonable to assert, that if the Legislature had intended that the jurisdiction of justices of the peace of the city of Hornellsville should be limited to cases where one or both of the parties resided in any town or towns of Steuben county adjoining the city, instead of the town, that language would have been adopted.
I have examined the numerous cases cited by the learned counsel for the appellant, but I cannot see that any of them can be considered an authority here, for the facts in each of the cases are not similar to the facts in the case at bar.
I am." very clearly ©f the opinion that the case of Desmond v. Crane, 39 App. Div. 190, must be controlling here.
That the courts of justices of the peace of Hornellsville are not inferior local courts, but that the Legislature had power under the Constitution to provide for the justices of' the peace in Hornellsville jurisdiction similar to that of justices of the peace of the towns, and that such was the intention of the Legislature in passing the amended charter of the city, above quoted.
*360The interesting cases of Armstrong v. Kennedy, 23 Misc. Rep. 47, and Shaeffer v. Steadman, 24 id. 267, are in line with the foregoing conclusions.
If I am correct in these views, it follows that the judgment appealed from must be affirmed.
Judgment affirmed, with costs.